Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2022 has been entered.
Status of Claims
Claims 1-20 were previously pending and subject to the final office action mailed October 14th, 2021. In the Response, submitted January 5th, 2022, claims 1-3, 7-10, 14-17, and 20 were amended and no new matter was added. Therefore, claims 1-20 are currently pending and subject to the following Non Final office action. 
Response to Applicant’s Remarks
Applicant’s arguments and remarks filed on January 5th, 2022, have been fully considered and each argument will be respectfully address in the following non final office action. 

Response to 35 U.S.C. § 101 Remarks
Applicant’s remarks filed on pages 11-15 of the Response concerning the 35 U.S.C. § 101 rejection of claims 1-20 have been fully considered but are found not persuasive and are moot in view of the amended rejection that may be found starting on page 6 of this non final office action.

With respect to the claims, the Applicant argues on pages 12-13 of the Response, “the claims recite a unique system and method of caching seat maps that improves the functioning of a Global Distribution System. The improvements results-at least in part-due to the claimed use and application of a localized cache configured to store seat maps, which can be accessed and updated in response to a flights search by a user”, “the retrieval of seat maps is a resource-intensive process […] This process therefore imposes “an extreme processing and bandwidth burden on the GDS”, “Each independent claim recites the use and application of a cache that alleviates the load on GDS and CRSs, and reduces the wastefulness resulting from conventional seat map retrievals. The pending claims realize these technical benefits”, “As recited in each claim, the cache is coupled to a hardware processor that receives user requests and retrieves the seat maps locally from the cache […] given the cache’s location in the same system as the hardware processor, retrieving seat maps from the cache is more efficient than retrieving seat maps from the plurality of CRSs, and therefore avoids expending the additional resources necessary to obtain seat maps from the CRSs”, “because the seat maps stored in the cache are only updated in particular circumstance, the technical resources required to retrieve seat maps from the cache are relatively lower than […]the conventional manner”. 

The Examiner respectfully disagrees that the technical benefits and improvements that are recites in the Applicant’s Specification are reflected in the independent claims. The Examiner notes, “first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art […] Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. The claim itself does not need to explicitly recite the improvement described in the specification” (see MPEP 2106.04(d)(1)). 

The Examiner agrees that the Specification provides sufficient details of the technical benefits and improvements achieved by utilizing a seat map caching tool. However, the independent claims themselves do not accurately reflect the technical improvements described in the Specification. For example, the Specification recites “some of the processing and bandwidth resources used in retrieving and providing the seat maps may be offloaded to the seat map caching tool, which may be distributed across various systems and locations to provide efficient retrieval. Additionally, processing and bandwidth resources expended by retrieving the seat maps from the airline computer reservation systems (CRS) may be reduced due to the seat map caching tool only updating the sea maps in particular instances” (page 4, para. 1). The independent claims, as currently drafted, recites a single cache configured to store information (seat maps corresponding to flight legs), a processor configured to retrieve information from the cache in response to a request, update the cache in response to a selection of a flight leg, and reserve a selection in an airline CRS.  Accordingly, the “cache” could merely be interpreted as a first server/datastore and the “airline CRS” could be interpreted as second server/datastore and, in view of these interpretations, the claim would merely be directed towards a processor configured to retrieve information from a first server/datastore, update the first server/datastore in response to a selection, and update the second server/datastore.  As such, the independent claims do not reflect the described technical improvements directed towards alleviating the load on a GDS and CRSs by offloading the process for retrieving seat maps to a seat map caching tool that is distributed across various systems and locations such that the processing and bandwidth resources expended are reduced. In order for the claim to reflect the technical benefits provided by the Specification, the claim should incorporate these features for retrieving seat map 

On page 14 of the Response, the Applicant argues “Reserving seat selections in the claimed manner – by utilizing cached seat maps that are updated only after a user selection- offers various technological benefits that are not realized when reserving seat selections in the conventional manner”, “Rather than merely claiming a solution or outcome, Applicants’ claims recite a particular way of achieving a desired outcome. This desired outcome (reserving seat selection) is accomplished by means of a technical solution”, “For at least these reasons, the pending claims are subject matter eligible under Step 2B”. For the same reasons discussed above with regard to the Applicants arguments presented on pages 12-13, the Examiner respectfully disagrees that the independent claims reflect the technical benefits provided by the Applicant’s Specification and, accordingly, the Examiner disagrees that the claims recite a particular way of achieving the desired outcome by means of a technical solution. 

Response to 35 U.S.C. § 103 Remarks
Applicant’s remarks filed on pages 15-16 of the Response concerning the 35 U.S.C. § 103 rejection of claims 1-20 have been fully considered but are moot in view of the amended rejection that may be found starting on page 15 of this non final office action.
On page 15 of the Response, the Applicant argues that the prior art of record, namely Walker, Lee, Li, and Sharp, do not teach or suggest the features recited in the amended independent claims. . In view of the amendments to the claims, the Examiner has set forth an amended 35 U.S.C. § 103 rejection that may be found starting on page 16 herein. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case being an abstract idea, without significantly more. A two part test is applied to determine if claims are directed to statutory subject matter.

Step 1
In this instant case, claims 1-7 are directed to an apparatus (i.e. a machine), claims 8-14 are directed to a method (i.e. a process), and claim 15-20 is directed to a system (i.e. a machine). Thus each of the claims fall within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea, as will be discussed in further detail in the analysis to follow. 

Step 2A- Prong One
In step 2A, it is determined whether the claims are directed to an abstract idea. Claims 1-20 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations in the human mind but for the recitation of generic computer components and certain methods of organizing human activity.

Claim 1 
[…] store a first seat map for a first flight leg and a second seat map for a second flight leg, wherein each seat map comprises a configuration of seats on the respective flight leg;
[…] receive a request from a user, the request comprising a first location and a second location;
Determine, in response to the request, a flight segment from the first location to the second location, the flight segment comprising the first flight leg and the second flight leg;

	These limitations, in part, are directed towards mental processes. In particular, these limitations recite concepts of collecting information, organizing information, and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, these limitations, in part, are directed towards certain methods of organizing human activity. In particular, these limitations recite concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)). 

Retrieve […] the first seat map and the second seat map; 
communicate the flight segment, the first seat map, and the second seat map to the user;
receive, from the user,  a selection of the flight segment;
in response to the selection, request a first updated seat map corresponding to the first seat map and a second updated seat map corresponding to the second seat map from one or more airline […];
Receive […] the first updated seat map and the second updated seat map;
After receiving the first updated seat map and the second updated seat map, replace […] the first seat map with the first updated seat map and the second seat map with the second updated seat map;
	These limitations, in part, are directed towards mental processes. In particular, these limitations recite concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, these limitations, in part, are directed towards certain methods of organizing human activity; in particular, these limitations recite concepts of commercial interactions (see MPEP 2106.04(a)(2)(III)). 

present the first updated seat map and the second updated seat map to the user;
receive, from the user, a first seat selection from the first updated seat map and a second seat selection from the second updated seat map;	
and reserve the first seat selection and the second seat selection […];
	These limitations, in part, are directed towards mental processes. In particular, these limitations recite concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, these limitations are directed toward certain methods of organizing human activity. In particular, these limitations reflect a commercial interaction (see MPEP 2106.04(a)(2)(II)). 

	Thus, claim 1 and claims 2-7, by virtue of dependence, recite an abstract idea under the Step 2A-Prong One analysis. The following claims further recite an abstract idea. 

Claim 2 recites, in part, “receive a notification […] that the first seat map has changed; and in response to the notification, replace […] the first seat map with the changed first seat map […]”. This limitation, in part, is directed towards mental processes. In particular, this limitation recite concepts of collecting information, organizing information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)).
Claim 3 recites, in part, “determine that a time since the first seat map was last updated exceeds a predetermined period of time; and in response to the determination, update […] the first seat map with a current first seat map”. This limitation, in part, is directed towards mental processes. In particular, this limitation recite concepts of collecting information, organizing information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)).
Claim 4 recites, in part, “the request from the user indicates a group booking size, the group booking size indicating a number of passengers desired to be seated together; determining the flight segment comprises determining that the first seat map and the second seat map are compatible with the group booking size, wherein the first seat map and the second seat map are compatible if each of the first seat map and the second seat map indicate a number of seats positioned together on an airplane and if the number of seats is more or equal to the group booking size”. This limitation, in part, is directed towards mental processes. In particular, this limitation recite concepts of collecting information, organizing information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, these limitations are directed toward certain methods of organizing human activity; in particular, these limitations reflect a commercial interaction (see MPEP 2106.04(a)(2)(II)).
Claim 5 recites, in part, “the request from the user indicates one or more seat preferences; and determining the flight segment comprises determining that the first seat map and the second 
Claim 6 recites, in part, “wherein the one or more seat parameters comprises one or more of: a number of available seats, a number of available aisle seats, a number of available window seats, a number of available first class seats, a number of available business class seats, a number of coach class seats, and a maximum number of seats available together”. This limitation, in part, is directed towards mental processes. In particular, this limitation recite concepts of collecting information, organizing information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, these limitations are directed toward certain methods of organizing human activity; in particular, these limitations reflect a commercial interaction (see MPEP 2106.04(a)(2)(II)).
Claim 7 recites, in part, “ receive a second request from the user, the second request comprising a third location and a fourth location; determine a second flight segment from the third location to the fourth location, the flight segment comprising a third flight leg and a fourth flight leg; determine, […] one or more missing seat maps for the third flight leg and the fourth flight leg; obtain […] the one or more missing seat maps; store […] the one or more missing seat maps; and communicating the second flight segment and the seat maps for the third flight leg and the fourth flight leg including the one or more missing seat maps”. These limitations, in part, are directed towards mental processes. In particular, these limitations recite concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, these limitations are 
Claims 1-7 recite limitations that are substantially similar and analogous to those recited in claims 8-14 respectively. Thus, claims 8-14 recite the same abstract ideas as claims 1-7, respectively, as discussed above.
 Claim 1 recites limitations that are substantially similar and analogous to those recited in claim 15. Thus, claim 15 recites the same abstract ideas as discussed above with respect to claim 1. Further, claims 16-17 recite analogous limitations to those of claims 2-3, respectively, and, thus, recite the same abstract ideas as discussed above with respect to claims 2-3, respectively. Further, claim 18 recites analogous limitations to those of claim 5 and, thus, recites the same abstract ideas as discussed above with respect to claim 5. Further, claim 19 recites analogous limitations to those of claim 4 and, thus, recites the same abstract ideas as discussed above with respect to claim 4. Further, claim 20 recites analogous limitations to those of claim 7 and, thus, recites the same abstract ideas as discussed above with respect to claim 7.

Step 2A- Prong Two
In the second prong of step 2A, the claims are analyzed to determine if additional elements are recited that integrate the judicial exception into a practical application. In this case, the judicial exception is not integrated into a practical application.
 Claims 1-7 recite the additional elements of a cache, a hardware processor, airline computer reservations systems (CRS), features for electronically storing data (storing/updating/retrieving data in a cache), and transmitting data over a network (obtaining data from a CRS, communicating with a user via a hardware processor, reserving a selection in a CRS). The cache and hardware processor are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the features for transmitting/receiving 
Claims 8-14 recite the additional elements of a cache, a hardware processor, airline computer reservations systems (CRS), features for electronically storing data (storing/updating/retrieving data in a cache), and transmitting data over a network (obtaining data from a CRS, communicating with a user via a hardware processor, reserving a selection in a CRS). The cache and hardware processor are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the features for transmitting/receiving data over a network electronically storing data are considered additional elements directed to mere data gathering/outputting, and, thus, are considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). Furthermore, the recitation of a CRS is considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)). 
Claim 15-20 recite the additional elements of a cache, a global distribution system, a user interface, a hardware processor, airline computer reservations systems (CRS), features for electronically storing data (storing/updating/retrieving data in a cache), and transmitting data over a network (obtaining data from a CRS, communicating with a user via a hardware processor, reserving a selection in a CRS). The cache, hardware processor, user interface, and CRSs are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the features for transmitting/receiving data over a network electronically storing data are considered additional elements directed to mere data gathering/outputting, and, thus, are 
Accordingly, the cache, global distribution system, user interface, hardware processor, airline computer reservations systems (CRS), features for electronically storing data, and features for transmitting data over a network do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. Thus, claims 1-20 do not recite additional elements that integrate the judicial exception into a practical application. 
	
Step 2B 
Proceeding to step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claims amount to significantly more than the abstract idea. In absence of the abstract idea, claims 1-20 are merely left with a cache, global distribution system, user interface, hardware processor, airline computer reservations systems (CRS), features for electronically storing data, and features for transmitting data over a network. 
Claims 1-20 and their limitations separately and in combination, do not amount to significantly more than the judicial exception because the limitations of claims 1-20 are simply appending well-understood, routine, and conventional activities previously known to the industry, as recognized by the courts. As discussed in the Step 2A-Prong Two analysis, transmitting/receiving data over a network and electronically storing data are considered an additional element directed to mere data gathering/outputting, thus are considered merely as insignificant extra-solution activity (see MPEP 2106.05 (g)). Further, the courts have recognized that receiving or transmitting data over a network, electronic recordkeeping, and retrieving information in a memory are well-understood, routine, and conventional functions when they are claimed in a generic manner or as insignificant extra-solution activity (see MPEP 2106.05(d) (II). 
The cache, hardware processor, and user interface are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the recitation of a global distribution system and CRS are considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)). 
Viewed as a whole, claims 1-20, and the limitations thereof, essentially disclose an abstract idea facilitated by additional elements considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment. The additional elements discussed above and their functions are not new or invention concepts, thus cannot be considered amounting to significantly more. The additional claim limitations that are not considered to be an abstract idea do not rise to amount to significantly more than the judicial exception as they are not reflective of an improvement to the functioning of a computer or to a technical field, and they do not implement the judicial exception with a particular machine (see MPEP 2106.05(I)(A)). Further, the Examiner notes that “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include […] Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer […]  Adding insignificant extra-solution activity to the judicial exception […] Generally linking the use of the judicial exception to a particular technological environment or field of use” (See MPEP 2106.05(I)(A)). Thus, the additional elements that are considered to be generic computing components to apply the judicial exception, insignificant claims 1-20 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. For the reasons set forth above, claims 1-20 are rejected under 35 U.S.C § 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 7-10, 14-17, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Walker U.S. Publication No. 2006/0149713, hereafter known as Walker, in view of Reiz U.S. Publication No. 2011/0282701, hereafter known as Reiz, in further view of Kadatch et al. U.S. Publication No. 2006/0224578, hereafter known as Kadatch, in further view of Li U.S. Publication No. 2015/0095073, hereafter known as Li.

Claim 1: Walker teaches the following:
A cache configured to store a first seat map corresponding to a first flight leg and a second seat map corresponding to a second flight leg […];
	Walker teaches “A system, method, and computer program product search a cache database in response to a search request from a user” (see abstract); “systems, methods, and computer program products for searching data that is cached” (¶ [0001]);  “main databases are typically the databases of each airline. The airline databases contain real-time availability for every flight that particular airline offers […] For example, Alpha Airlines' flight # 886 from Charlotte to Boston on Oct. 30, 2004, may have twenty seats available in Y fare class (unrestricted) and no seats available in F fare class (first class) as of Oct. 27, 2004 […] airlines send flight availability information from their real-time databases to databases belonging to a number of Global Distribution Systems (GDSs) […] GDSs, such as Sabre, Amadeus, Galileo, and WorldSpan, act as middlemen to sell airline tickets […] thus the GDS databases can be considered cache databases” (¶ [0007]).
	Thus, Walker teaches a cache database configured to receive flight availability information from various airline databases, where the airline databases contain availability information for every flight being offered by each respective airline. Further, the availability information of every 
	The Examiner notes that, according to the Applicant’s Disclosure, “cache 111 may store first seat map 112a and second seat map 113a […] Seat maps 112a and 113a may include any relevant information regarding the seats of the respective flight legs. For example, seat maps 112a and 113a may each store the number of seats for the flight leg, the number of available seats, the number of available seats with different options (e.g., class, aisle/center/window, row, exit row, etc.) […] For example, the seat maps sent from airline CRS 140 may only include a limited amount of information about the seat availability” (see page 11, para. 3). 
	Therefore, the cache database in the system of Walker that is configured to store availability information of every offered flight associated with each of the airlines, including information indicative of the amount of seats available for each type/class of seat on a particular airplane, is equivalent to a cache configured to store a first seat map for a first flight leg and a second seat map for a second flight leg.
 A hardware processor communicatively coupled to the cache, the hardware processor configured to: receive a request from a user, the request comprising a first location and a second location;
	Walker teaches “special purpose hardware-based computer systems which perform the specified functions or steps, or combinations of special purpose hardware and computer instructions” (¶ [0046]); “Global Distribution Service (GDS) 30 comprises a processing element 32 and a cache database 40” (¶ [0040]); “Client 54 may enter a search request for a flight on the GDS 30 over network 52” (¶ [0041]); “A user may input the desired origin and destination 
	Thus, Walker teaches that special purpose hardware-based computer system may be utilized to implement the disclosed system, where the system comprises a processing element and cache database; equivalent to a hardware processor communicatively coupled to the cache, the hardware processor. Further, a user may input a search request for a flight into the system including a desired origin and a destination; equivalent to receiving a request from a user, the request comprising a first location and a second location. 
	 Determine, in response to the request, a flight segment from the first location to the second location, the flight segment comprising the first flight leg and the second flight leg;
	Walker teaches  “Client 54 may enter a search request for a flight on the GDS 30 over network 52” (¶ [0041]); “A user may input the desired origin and destination airports, the dates and times of the desired departure and return, and possibly one or more preferred airlines” (¶ [0006]); “After searching the available flight data, typically several flight options are displayed to the user. These flight options typically have different prices, different departure and arrival times, different airlines, and may be non-stop, may involve one or more stops, or may require connecting to another flight to reach the final destination” (¶ [0006]). 
	Thus, Walker teaches a system configured to, based on the user search request, search for flight options to display to a user where the flight options may involve one or more stops (connecting flights) between the origin and destination; equivalent to determining, in response to the request, a flight segment from the first location to the second location, the flight segment comprising the first flight leg and the second flight leg.

Retrieve, from the cache, the first seat map and the second seat map;

	Thus, Walker teaches a cache database that is configured to gather and store flight availability data associated with a plurality of flights, where the flight availability data includes seat availability information for all classes in each respective flight (equivalent to the first seat map and second seat map). Further, Walker teaches searching the cached data (available flight data) to return a plurality of available flight options; equivalent to retrieving, from the cache, the first seat map and the second seat map.

Communicate the flight segment […] to the user;
	Walker teaches a system configured to search for flight options to display to a user, where the flight options may involve one or more stops (connecting flights) between the origin and destination (see ¶ [0006]). 
 Receive, from the user, a selection of the flight segment;
	Walker teaches “After searching the available flight data, typically several flight options are displayed to the user […] user then may choose to purchase any of the flight options displayed” (¶ [0006]).
 In response to the selection, request a first updated seat map corresponding to the first seat map and a second updated seat map corresponding to the second seat map from one or more airline computer reservation systems (CRSs).
	Walker teaches “When a user attempts to purchase a ticket on a flight in this situation, the GDS then attempts to secure the ticket from the airline for the user. If the flight is not available, the GDS receives an error response message, called a UC (i.e., unconfirmed) error, from the airline. The user would then be notified that the flight is not actually available” (¶ [0012]); “cached data is not always accurate […] querying an airline database via DCA, therefore, the GDS can ensure that it will return up-to-date (and therefore accurate) availability information” (¶ [0011]); “GDS typically builds its cache database by storing or caching the responses it receives from the airlines in response to real-time queries of the airline databases” (¶ [0008]).
	Thus, the GDS of Walker is configured to cache seat availability information for a plurality of flights, where a user may attempt to purchase a ticket for a flight option (which may include connecting flights) and, subsequently, the GDS may obtain updated availability information from the airlines that indicates whether the seats for the flights corresponding to the selected flight option are still available or have become unavailable; equivalent to in response to the selection, requesting a first updated seat map corresponding to the first seat map and a second updated seat map corresponding to the second seat map from one or more airline computer reservation systems (CRSs).

	Although Walker teaches a system configured to store seat availability information for every flight offered by an airline in a cache database, Walker does not explicitly teach wherein each of the seat maps comprises a configuration of seats on the respective flight leg. Further, although Walker teaches a system configured to present flight options to a user for selection, 

	However, Reiz teaches the following:
	[…] store at least a first seat map corresponding to a first flight leg and a second seat map for a second flight leg, wherein each seat map comprises a configuration of seats on the respective flight leg; […] Retrieve […] the first seat map and the second seat map; […] Communicate the flight segment, the first seat map, and the second seat map to the user;
	Reiz teaches “Travel information is received indicating an origin, a destination, one or more travel dates […] Flights meeting the origin, destination, and date(s) are identified, and then seat maps providing seat information and availability for the identified flights are retrieved” (Abstract); “the method comprising the steps of receiving travel information at a first server indicating an origin, a destination, one or more travel dates […] identifying flights from the origin to the destination on the one or more travel dates; sending a request from the first server to a second server for seat information about the seat configuration and availability on the located flights […] and sending information about the available seats and the pricing information to a computing device for display” (¶ [0017]); “The user operates device 102 to access an aggregation site” (¶ [0039]); The aggregation site in turn accesses the individual airline websites hosted on remote servers 106, 108 and 114 a to 114 […] The aggregation site then receives the information from the individual airline websites about available flights and pricing […] and displays the collected information to the user at device 102” (¶ [0040]); “As with aggregation sites, server 118 may construct a routing by combining flights from an airline or from multiple airlines” (¶ [0045]); “when a user views the available flights and fare prices, the user does not know which specific seats are still available […]  It is generally only after the user has selected a flight from 
	Thus, Reiz teaches a system wherein a user may input travel information comprising an origin, a destination, and dates. The system may then identify available flights from the origin to the destination, where the system may construct a routing from the origin to destination by combining multiple flights from multiple airlines. The system may then communicate the available flights and associated seat information (seat configuration/map information) to a user device, where the user may then select a flight or combined flights from the available flights. The system may then retrieve seat maps corresponding to the selected flights from a server and present the seat maps to the user so that they may select a specific seat from the seat map; equivalent to storing at least a first seat map corresponding to a first flight leg and a second seat map for a second flight leg, wherein each seat map comprises a configuration of seats on the respective flight leg; retrieving the first seat map and the second seat map; and communicating the flight segment, the first seat map, and the second seat map to the user.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Walker with the teachings of Reiz by incorporating the features for identifying available flights in response to a customer request, requesting seat configuration/map information from a server for the identified flights, presenting the available flights and corresponding seat configuration/map information to the customer, receiving a selection of a flight/combination of flights, and presenting the seat maps to the customer for a seat selection process, as taught by Reiz. One of ordinary skill in the art would have recognized that by incorporating these features, as taught by Reiz, the system of Walker would be further configured to store/retrieve seat maps corresponding to a plurality of flight options in a cache and communicate seat map information to a customer upon selection of a corresponding flight option such that the customer may view seating availability on the flight. One 
	Although Walker/Reiz teaches a system configured to store seat maps corresponding to a plurality of flights in a cache, receive a selection of a flight option (consisting of multiple flight legs), and continuously updating the cache be retrieving information from airline databases, Walker/Reiz does not explicitly teach the steps for receiving, from the one or more airline CRSs, the first updated seat map and the second updated seat map and after receiving the first updated seat map and the second updated seat map, replace in the cache, the first seat map with the first updated seat map and the second seat map with the second updated seat map. Further, Walker/Reiz does not explicitly teach presenting the first updated seat map and the second updated seat map to the user.
	However, Kadatch teaches the following:
	In response to the selection, request a first updated seat map corresponding to the first seat map and a second updated seat map corresponding to the second seat map from one or more airline computer reservation systems (CRSs);
	Kadatch teaches “the methods of this invention can be used to improve the response time and freshness of results for responses to search queries for searches on large document collections […] such as responding to a query for the seating chart of available seats on an airplane flight” (¶ [0017]);  a query can correspond to a request for data […] such as requests for available seats on airplanes or requests for available seats at a concert performance” (¶ [0065]); “when a query is received for a corresponding query answer, the storage time for the query answer is determined […] the storage time represents the length the time the query answer has 3, the stored query answer is not used. Instead, the query is used to generate an updated query answer. The updated query answer is provided as a response to the query and the stored query answer is replaced with the updated query answer” (¶ [0053]); “wherein obtaining an updated query answer comprises forwarding the query to a primary computer and obtaining a query answer provided by the primary computer” (claim 16). 
	Thus, Kadatch teaches a system wherein a user may submit a request for available seats on an airplane. In response to the user’s response, the system may update the stored query answer (a seating chart of available seats on an airplane flight) via a primary computer (but for the CRS disclosed by Walker that is consulted to update flight options in a cache) and provide the updated query answer (updated seating chart of available seats); equivalent to in response to the selection request a first updated seat map corresponding to the first seat map and a second updated seat map corresponding to the second seat map from one or more airline computer reservation systems (CRSs). 
Receive, from the one or more airline CRSs, the first updated seat map and the second updated seat map; After receiving the first updated seat map and the second updated seat map, replace in the cache, the first seat map with the first updated seat map and the second seat map with the second updated seat map;
	Kadatch teaches ““when a query is received for a corresponding query answer, the storage time for the query answer is determined […] the storage time represents the length the time the query answer has been stored in cache since the last update of the query answer. The storage time for the query answer is then compared with one or more time thresholds […] If the storage time is greater than a threshold T3, the stored query answer is not used. Instead, the 
	Thus, Kadatch teaches a system wherein a user may submit a request for available seats on an airplane. In response to the user’s response, the system may update the stored query answer (a seating chart of available seats on an airplane flight) by forwarding the query to a primary computer (but for the CRS disclosed by Walker that is consulted to update flight options in a cache) and obtaining an updated query answer from the primary computer. The stored query answer is then replaced by the obtained updated query answer in the cache; equivalent to receiving, from the one or more airline CRSs, the first updated seat map and the second updated seat map and after receiving the first updated seat map and the second updated seat map, replace in the cache, the first seat map with the first updated seat map and the second seat map with the second updated seat map.
	Present the first updated seat map and the second updated seat map to the user;
	Kadatch teaches “a user of an e-commerce web site can submit a query […] such as requests for available seats on airplanes” (¶ [0065]); “a query for the seating chart of available seats on an airplane flight.” (¶ [0017]); “search engine 70 may also include a keyword search component 85 for searching the index 83 for results in response to a search query from the user computer 10” (¶ [0019]); “a method for providing a query answer […] When a query is received that corresponds to a query answer stored in a memory device […] An updated query answer is then generated and returned in response to the query.” (¶ [0016]).
	Thus, Kadatch teaches a system configured to respond to a user request for a seating chart via a computer, where the system may generate and return an updated query answer 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Walker/Reiz with the teachings of Kadatch by incorporating the features for updating a seating chart stored in a cache (in response to a user query/request) by forwarding the query to a primary computer, obtaining the updated seating chart from the primary computer, replacing the stored seating chart with the updated seating chart, and presenting the updated seating chart to the user, as taught by Kadatch, into the system of Walker/Reiz that is configured to store seat maps for a plurality of flight options in a cache, update flight availability information stored in a cache by querying a plurality of airline databases, and presenting flight options to a user that may comprise multiple legs. One of ordinary skill in the art would have recognized that by incorporating these teachings of Kadatch, the system of Walker/Reiz would be further configured to search for flight options in response to a user search request, receive a selection of a flight option (consisting of a plurality of legs), responsively update the seat maps stored in the cache by communicating with an airline database (equivalent to a CRS), replace the stored seat maps corresponding to the selected flights with the updated seat maps, and provide the updated seat maps to the user corresponding to the user selection.  One of ordinary skill in the art would have been motivated to make this modification with the purpose to “improve the response time and freshness of results for responses to search queries“(¶ [0017]) and “reducing the likelihood that the provided query answer contains old or incorrect information” (¶ [0016]), as suggested by Kadatch. 
	Although Walker/Reiz/Kadatch teaches a system configured to update seat map information for a plurality of flights stored in a cache by communicating with an airline database and subsequently presenting the updated seat map information to a customer device, Walker/Reiz/Kadatch does not explicitly teach receiving, from the user, a first seat selection from 
	However, Li teaches the following:
	Receive, from the user, a first seat selection from the first updated seat map and a second seat selection from the second updated seat map. 
	Li teaches “FIG. 2G illustrates one example of transmitting an electronic message to facilitate a passenger to purchase flight options […] electronic message 220 (e.g., such as a message serving a purpose of confirming an airline reservation associated with the passenger) may be […] transmitted to the client computing platform 104 associated with a passenger […] electronic message 220 may include dynamic interactive content 216 […] dynamic interactive content may include interactive image—a clickable flight seat chart image […] to enable the passenger P to submit seat modification, selections of flight options” (¶ [0057]); “flight module may be configured to obtain flight information regarding flights on which reservations have been made for the passengers […] flight information obtained by the flight module may include information indicating seat features, travel classes, seat assignments for existing passengers on the flights, price schemes for various in-flight upgrades such as seat […] flight module may be configured to request such flight information from servers associated with the airline carriers” (¶ [0012]). 
	Thus, Li teaches a system that enables a user to reserve a flight option and is further configured to obtain flight information of the reserved flight option (e.g., seat assignments/available seat upgrades) from servers associated with airline carriers. The system may use the flight information received from the airline carrier to generate an electronic message to the user including an interactive seat map that allows the user to make a seat selection for the flight reservation. Further, Li teaches that the passenger may have multiple flight reservations 

	And reserve the first seat selection and the second seat selection in the one or more CRSs.
	Li teaches “itinerary information regarding current reservations associated with the individual passengers […] may be transmitted to airline carriers” (¶ [0007]); “Upon the selections by the passengers via the interactive content sets, responses may be generated […] Upon receiving such responses, the server 102 (e.g., via a purchase module not illustrated in FIG. 1) may purchase the flight options from airline carriers on behalf of the passengers” (¶ [0053]); “flight information […] may be maintained and provided by airline carriers, online travel agencies, reservation service providers, and/or any other entities that may maintain and provide such flight information” (¶ [0068]). 
	Thus, Li teaches that itinerary information regarding current reservations associated with individual passengers may be transmitted to airline carriers that maintain the flight information, where the itinerary information may be modified by users  when responding/interacting with the electronic messages (such as interacting with a seat map to make a seat modification/selection). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Walker/Reiz/Kadatch with the teachings of Li by incorporating the features for retrieving flight information for a plurality of flights including seat maps for a plurality of flights (wherein each seat map comprises a configuration of seats on the flights) from servers associated with airline carrier, presenting (via a user device) updated flight information including an interactive seat map for a passenger to make seat modifications/selections, and reserving the current itinerary information associated with the user with an airline carrier that maintains the flight information, as taught by Li, into the system of 

Claim 2: Walker/Reiz/Kadatch/Li teaches the limitations of claim 1. Further, Walker teaches the following:

Receive a notification from the CRS that the first seat map has changed; and in response to the notification […], in the cache, the first seat map with the changed first seat map from the one or more airline CRSs; 
	Walker teaches ( see ¶ [0012]) a GDS configured to cache seat availability information for a plurality of flights, where a user may attempt to purchase a ticket for a flight option and, subsequently, the GDS may obtain updated availability information from the airlines that indicates whether the seats for the flights corresponding to the selected flight option are still available or have become unavailable; equivalent to receiving a notification from the CRS that the first seat map has changed. 
	Further, Walker teaches (see ¶ [0008], ¶ [0011]) that the GDS  may build a cache database by storing and caching real-time availability information for flights from airline databases via queries to the airline databases, where the attempt by the user to purchase tickets for a flight and receiving a response from an airline is considered to be one of such queries to the airline database; equivalent to, in response to the notification storing the updated availability information in the cache.


	However, Kadatch teaches the following:
	[…] replacing, in the cache, the first seat map with the changed first seat map […];
	Kadatch teaches “a stored query answer may not contain the most current information. Thus, it is desirable to balance providing a fast response to a query with providing a query answer that contains the most current information” (¶ [0052]); “when a query is received for a corresponding query answer, the storage time for the query answer is determined […] the storage time represents the length the time the query answer has been stored in cache since the last update of the query answer. The storage time for the query answer is then compared with one or more time thresholds […] If the storage time is greater than a threshold T3, the stored query answer is not used. Instead, the query is used to generate an updated query answer. The updated query answer is provided as a response to the query and the stored query answer is replaced with the updated query answer” (¶ [0053]); “obtaining an updated query answer comprises forwarding the query to a primary computer and obtaining a query answer provided by the primary computer” (claim 16).
	Thus, Kadatch teaches a system configured to store a query answer in a cache (such as a seating chart for an airplane) and receive an updated query answer from a primary computer. The system may replace the stored query answer (which may not contain the most current information) with the updated query answer which represents the most current information; equivalent to replacing, in the cache, the first seat map with the changed first seat map. 



Claim 3: Walker/Reiz/Kadatch/Li teaches the limitations of claim 1. Further, Walker/Reiz does not explicitly teach, however Kadatch does teach, the following:

Determine that a time since the first seat map was last updated exceeds a predetermined period of time and in response to the determination, update, in the cache, the first seat map with a current seat map from the one or more airline CRSs.
	Kadatch teaches “when a query is received for a corresponding query answer, the storage time for the query answer is determined […] the storage time represents the length the time the query answer has been stored in cache since the last update of the query answer. The storage time for the query answer is then compared with one or more time thresholds […] If the storage time is greater than a threshold T3, the stored query answer is not used. Instead, the query is used to generate an updated query answer. The updated query answer is provided as a response to the query and the stored query answer is replaced with the updated query answer” (¶ [0053]); “wherein obtaining an updated query answer comprises forwarding the query to a primary computer and obtaining a query answer provided by the primary computer” (claim 16).
	Thus, Kadatch teaches a system configured to store a query answer in a cache (such as a seating chart for an airplane) and receive an updated query answer from a primary computer (but for the airline databases consulted by the system of Walker) when the system determines that the length of time that the initially stored query answer has exceeded a time threshold. The system may then replace the stored query answer with the updated query answer which represents the most current information; equivalent to replacing, in the cache, the first seat map with the changed first seat map. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Walker/Reiz with the teachings of Kadatch by incorporating the features for storing a seating chart in a cache (which may not contain the most current information), determining that the length of time which the seating chart has been stored in the cache exceeds a time threshold, responsively obtaining an updated seating chart from a primary computer, and replacing the stored seating chart with the updated seating chart, as taught by Kadatch, into the system of Walker/Reiz that is configured to store seat maps for a plurality of flight options in a cache and update flight availability information stored in a cache by querying a plurality of airline databases. One of ordinary skill in the art would have recognized 

Claim 7: Walker/Reiz/Kadatch/Li teaches the limitations of claim 1. Further, Walker teaches the following:
	
Receive a second request from the user, the second request comprising a third location and a fourth location;
	Walker teaches “Client 54 may enter a search request for a flight on the GDS 30 over network 52” (¶ [0041]); “A user may input the desired origin and destination airports, the dates and times of the desired departure and return, and possibly one or more preferred airlines” (¶ [0006]).
	Examiner notes that although Walker does not explicitly disclose a second request, Walker does teach that a user may input search requests (comprising an origin and destination location) for flight options and does not limit the user to submitting a single request anywhere in the disclosure. Repetition of such processes, regardless of delineation and naming convention (first/second/etc. request, third/fourth/etc. location), is obvious at least under a duplication of parts rationale (see MPEP 2144.04 (VI) (B)).  


Determine a second flight segment from the third location to the fourth location, the flight segment comprising a third flight and a fourth flight leg;
	Walker teaches “After searching the available flight data, typically several flight options are displayed to the user. These flight options typically have different prices, different departure and arrival times, different airlines, and may be non-stop, may involve one or more stops, or may require connecting to another flight to reach the final destination” (¶ [0006]). 
	Examiner notes that although Walker does not explicitly disclose a second flight segment from the third location to the fourth location, Walker does teach a GDS that may display flight options to a user based on their search requests and does not limit the user to submitting a single request to the GDS anywhere in the disclosure. Repetition of such processes, regardless of delineation and naming convention (first/second/etc. flight segment, third/fourth/etc. location), is obvious at least under a duplication of parts rationale (see MPEP 2144.04 (VI) (B)).  
	Thus, Walker teaches a system configured to, based on the user search request, search for flight options to display to a user where the flight options may involve one or more stops (connecting flights) between the origin and destination; equivalent to determining a second flight segment from the third location to the fourth location, the second flight segment comprising the third flight leg and the fourth flight leg.

Determine, in the cache, one or more missing seat maps corresponding to the third flight leg and the fourth flight leg;
	Walker teaches “availability data in the GDS database typically has an expiration date. This expiration date is the date after which the data should not be used  […] The expiration date 18 that the cache data […] is recent enough to presume accuracy, then all of the flight options are displayed to the user without querying DCA, […] If however, it is determined in step 18 that the cache data […]  is not recent enough to presume accuracy, then DCA is queried to verify the availability as shown in step 20” (¶ [0038]). 
	Thus, Walker teaches that availability information for flight options may be stored in a cache database and may be set with an expiration date beyond which it is no longer to be used and must be updated through a DCA request before being displayed to a requesting user. Thus, the feature for determining that availability information for a particular flight has become expired and unusable is equivalent to determining, in the cache, a missing seat map for a particular flight legs (such as the third and fourth flight leg). 

Obtain, from the one or more airline CRSs, the one or more missing seat maps; Store, in the cache, the one or more missing seat maps; and
	Walker teaches “DCA queries of the airline database” (¶ [0008]); “If however, it is determined in step 18 that the cache data […] is not recent enough to presume accuracy, then DCA is queried to verify the availability as shown in step 20 […] any time DCA is queried, the availability data received as a result of the DCA query may be entered into the cache database, such that this updated availability data is available for future searches” (¶ [0038]). 

Communicate the second flight segment […].
	Walker teaches a system configured to search for flight options to display to a user, where the flight options may involve one or more stops (connecting flights) between the origin and destination (see ¶ [0006]). 

	Although Walker teaches a system configured to send flight options to a user and updating the availability information for flight options when the cached data has expired (equivalent to the missing seat maps), Walker does not explicitly teach communicating the first seat map and the second seat map to the user. 

	However Reiz teaches the following:
	Communicate the second flight segment and the seat maps corresponding to the third flight leg and fourth flight leg […].
	Reiz teaches “Travel information is received indicating an origin, a destination, one or more travel dates […] Flights meeting the origin, destination, and date(s) are identified, and then seat maps providing seat information and availability for the identified flights are retrieved” (Abstract); “the method comprising the steps of receiving travel information at a first server indicating an origin, a destination, one or more travel dates […] identifying flights from the origin to the destination on the one or more travel dates; sending a request from the first server to a second server for seat information about the seat configuration and availability on the located flights […] and sending information about the available seats and the pricing information to a computing device for display” (¶ [0017]); “The user operates device 102 to access an aggregation site” (¶ [0039]); The aggregation site in turn accesses the individual airline websites hosted on remote servers 106, 108 and 114 a to 114 […] The aggregation site then receives the information from the individual airline websites about available flights and pricing […] and displays the collected information to the user at device 102” (¶ [0040]); “As with aggregation sites, server 118 may construct a routing by combining flights from an airline or from multiple airlines” 
	Thus, Reiz teaches a system wherein a user may input travel information comprising an origin, a destination, and dates. The system may then identify available flights from the origin to the destination, where the system may construct a routing from the origin to destination by combining multiple flights from multiple airlines. The system may then communicate the available flights and associated seat information (seat configuration/map information) to a user device, where the user may then select a flight or combined flights from the available flights. The system may then retrieve seat maps corresponding to the selected flights from a server and present the seat maps to the user so that they may select their seats; equivalent to storing at least a first seat map corresponding to a first flight leg and a second seat map for a second flight leg, wherein each seat map comprises a configuration of seats on the respective flight leg; determining, in response to the request, a flight segment from the first location to the second location, the flight segment comprising the first flight leg and the second flight leg; retrieving the first seat map and the second seat map; and communicating the flight segment, the first seat map, and the second seat map to the user.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Walker with the teachings of Reiz by incorporating the features for identifying available flights in response to a customer request, requesting seat configuration/map information from a server for the identified flights, presenting the available flights with corresponding seating configuration/map information to the customer, receiving a selection of a flight/combination of flights, and presenting the seat maps to the customer for a seat selection process, as taught by Reiz. One of ordinary skill in the art would 
Claim 8: Claim 8 recites limitations that are substantially similar and analogous to those recited in claim 1. Thus, Claim 8 is rejected for the same reasons and rationale as claim 1 set forth above.
Claim 9: Claim 9 recites limitations that are substantially similar and analogous to those recited in claim 2. Thus, Claim 9 is rejected for the same reasons and rationale as claim 2 set forth above.
Claim 10: Claim 10 recites limitations that are substantially similar and analogous to those recited in claim 3. Thus, Claim 10 is rejected for the same reasons and rationale as claim 3 set forth above.
Claim 14: Claim 14 recites limitations that are substantially similar and analogous to those recited in claim 7. Thus, Claim 14 is rejected for the same reasons and rationale as claim 7 set forth above.

Claim 15: Walker teaches the following:
	
A cache configured to store a first seat map for a first flight leg and a second seat map for a second flight leg […]; 
	Walker teaches “main databases are typically the databases of each airline. The airline databases contain real-time availability for every flight that particular airline offers […] For example, Alpha Airlines' flight # 886 from Charlotte to Boston on Oct. 30, 2004, may have twenty seats available in Y fare class (unrestricted) and no seats available in F fare class (first class) as of Oct. 27, 2004 […] airlines send flight availability information from their real-time databases to 
	The Examiner notes that, according to the Applicant’s Disclosure, “cache 111 may store first seat map 112a and second seat map 113a […] Seat maps 112a and 113a may include any relevant information regarding the seats of the respective flight legs. For example, seat maps 112a and 113a may each store the number of seats for the flight leg, the number of available seats, the number of available seats with different options (e.g., class, aisle/center/window, row, exit row, etc.) […] For example, the seat maps sent from airline CRS 140 may only include a limited amount of information about the seat availability” (see page 11, para. 3). 
	Therefore, the cache database in the system of Walker that is configured to store availability information of every offered flight associated with each of the airlines, including information indicative of the amount of seats available for each type/class of seat on a particular airplane, is equivalent to a cache configured to store a first seat map for a first flight leg and a second seat map for a second flight leg.

A global distribution system communicatively coupled to the cache, a user interface and one or more airline computer reservation systems (CRS), comprising:
	Walker teaches “FIG. 2 illustrates a system using a client/server configuration […] a Global Distribution Service (GDS) 30 comprises a processing element 32 and a cache database 40 […] The GDS 30 is in communication over a network 42 with a number of airline databases […] The GDS 30 is also in communication over a network 52 with a number of users or clients 54  […] Network 34 and network 52 may be any type of network, such as the Internet” (¶ [0040]).
	

	
Claim 16: Claim 16 recites limitations that are substantially similar and analogous to those recited in claim 2. Thus, Claim 16 is rejected for the same reasons and rationale as claim 2 set forth above.
Claim 17: Claim 17 recites limitations that are substantially similar and analogous to those recited in claim 3. Thus, Claim 17 is rejected for the same reasons and rationale as claim 3 set forth above.
Claim 20: Claim 20 recites limitations that are substantially similar and analogous to those recited in claim 7. Thus, Claim 20 is rejected for the same reasons and rationale as claim 7 set forth above.

Claim 4-6, 11-13, and 18-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Walker U.S. Publication No. 2006/0149713, hereafter known as Walker, in view of Reiz U.S. Publication No. 2011/0282701, hereafter known as Reiz, in further view of Kadatch et al. U.S. Publication No. 2006/0224578, hereafter known as Kadatch, in further view of Li U.S. Publication No. 2015/0095073, hereafter known as Li, in further view of Sharp et al. U.S. Publication No. 2013/0054279, hereafter known as Sharp. 

Claim 4: Walker/Reiz/Kadatch/Li teaches the limitations of claim 1. Further, Walker teaches the following:
	Determining the flight segment comprises determining that the first seat map and the second seat map are compatible with the […].
	Walker teaches “To retrieve information on available flights satisfying the user's requirements, a large number of searches of the available flight data must be conducted. After searching the available flight data, typically several flight options are displayed to the user […] These flight options  […] may involve one or more stops, or may require connecting to another flight to reach the final destination” (¶ [0006]); “a search is provided that initially searches cached data and returns a plurality of options that satisfy a search request” (¶ [0017]).
	Thus, Walker teaches a system configured to conduct a search of available flight data in order to find flight options that are compatible with and satisfy the requirements in a user request; equivalent to determining the flight segment comprises determining that the first seat map and the second seat map are compatible with user inputs/requirements. 

	Walker/Reiz/Kadatch/Li does not explicitly teach the request from the user indicates a group booking size, the group booking size indicating a number of passengers desired to be seated together. Further, Walker/Reiz/Kadatch/Li does not explicitly teach determining that the first seat map and the second seat map are compatible with the group booking size, wherein the first seat map and the second seat map are compatible if each of the first seat map and the second seat map indicate a number of seats positioned together on an airplane and if the number of seats is more or equal to the group booking size. 

	However, Sharp teaches the following:
	The request from the user indicates a group booking size, the group booking size indicating a number of passengers desired to be seated together;
	Sharp teaches “methods of reserving and allocating vehicle seating” (¶ [0586]); “the method comprising: receiving a reservation request for one or more associated passengers for a flight on the aircraft, receiving a request for at least one multi-person seating space for those passengers, wherein a multi-person seating space comprises at least 3 contiguous seats” (¶ 
	Thus, Sharp teaches a system configured to allow customers to search for available flights (¶ [0587]) and receiving an airline customer request, the request associated with one or more indicated passengers that would like to reserve at least one multi-person seating space that comprises at least 3 contiguous seats; equivalent to the request from the user indicates a group booking size, the group booking size indicating a number of passengers desired to be seated together.

	Determining the flight segment comprises determining that the […] seat map […] are compatible with the group booking size, wherein the […] seat map […] are compatible if each of the […] seat map […]  indicate a number of seats positioned together on an airplane and if the number of seats is more or equal to the group booking size. 
	Sharp teaches “An airline customer will approach a travel agent, or search online from a remote terminal 3010 […] for a preferred airline provider's available flights and seats available on that flight.” (¶ [0587]); “multi-person space comprises two, three, four or more adjacent seats or otherwise adjacent and/or contiguous passenger locations” (¶ [0061]); “receive a journey booking for a multi-person space suitable for accommodating a plurality of passengers during a journey, the booking being for one or more passengers” (¶ [0063]); “a method of reserving vehicle seating […] transmitting a second interrogation instruction signal for interrogating a remote seat bookings database of stored seating information for the availability of one or more adjacent seats in a seating configuration of a vehicle for an event” (¶ 0246]); “receiving a signal confirming the availability of the adjacent seat(s)” (¶ [0258]); “transmitting a booking signal instructing the reservation of the adjacent seat(s) “ (¶ [0260]). 


	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Walker/Reiz/Kadatch/Li with the teachings of Sharp by incorporating the features for receiving a booking request from a user that indicates a number of passengers that would like to be seated together and querying a seat booking database for flights with an available amount of adjacent seating to accommodate the passengers associated with the booking request, as suggested by Sharp, into the system of Walker/Reiz/Kadatch/Li that is configured to conduct a search of available flight data in order to find flight options that are compatible with and satisfy the requirements in a user request. One of ordinary skill in the art would have been motivated to modified the system of Walker/Reiz/Kadatch/Li with a feature to allow customers to include in their search request requirements an indication of a number of passengers that would like to be seated together when one considers that such a modification “could be desirable, for example, if the party contains children” (¶ [0672]), as suggested by Sharp. 

Claim 5: Walker/Reiz/Kadatch/Li teaches the limitations of claim 1. Further, Walker teaches the following:
	Determining the flight segment comprises determining that the first seat map and the second seat map is compatible with the one or more indicated […] preferences;
	Walker teaches “To retrieve information on available flights satisfying the user's requirements, a large number of searches of the available flight data must be conducted. After searching the available flight data, typically several flight options are displayed to the user […] These flight options  […] may involve one or more stops, or may require connecting to another flight to reach the final destination” (¶ [0006]); “a search is provided that initially searches cached data and returns a plurality of options that satisfy a search request” (¶ [0017]).
	Thus, Walker teaches a system configured to conduct a search of available flight data in order to find flight options that are compatible with and satisfy the requirements in a user request; equivalent to determining the flight segment comprises determining that the first seat map and the second seat map are compatible with one or more indicated user preferences/requirements. 

	Walker/Reiz/Kadatch/Li does not explicitly teach that the request from the user indicates one or more seat preferences and that the determination of the flight segment comprises determining that the seat maps are compatible with the indicated seat preferences. 

	However, Sharp teaches the following:
	The request from the user indicates one or more seat preferences; and
	Determining the flight segment comprises determining that the […] seat map […] is compatible with the one or more indicated seat preferences.
	Sharp teaches “An airline customer will approach a travel agent, or search online from a remote terminal 3010 […] for a preferred airline provider's available flights and seats available on that flight.” (¶ [0587]); “multi-person space comprises two, three, four or more adjacent seats or otherwise adjacent and/or contiguous passenger locations” (¶ [0061]); “receive a journey booking for a multi-person space suitable for accommodating a plurality of passengers during a journey, 
	Thus, Sharp teaches a system configured to allow customers to search for available flights and submit a booking request for a multi-person seating space suitable for accommodating the plurality of passengers associated with the booking for the journey; equivalent to the request from the user indicates one or more seat preferences and determining the flight segment comprises determining that the seat map is compatible with the one or more indicated seat preferences.
	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Walker/Reiz/Kadatch/Li with the teachings of Sharp by incorporating the features for receiving a booking request from a user that indicates a number of passengers that would like to be seated together in a multi-person space and querying a seat booking database for flights with an available amount of adjacent seating to accommodate the booking request, as suggested by Sharp, into the system of Walker/Reiz/Kadatch/Li that is configured to conduct a search of available flight data in order to find flight options that are compatible with and satisfy the requirements in a user request. One of ordinary skill in the art would have been motivated to modified the system of Walker/Reiz/Kadatch/Li with a feature to allow customers to include in their search request requirements an indication of a number of passengers that would like to be seated together when one considers that such a modification “could be desirable, for example, if the party contains children” (¶ [0672]), as suggested by Sharp.

Claim 6: Walker/Reiz/Kadatch/Li/Sharp teaches the limitations of claim 5. 



Wherein the one or more seat preferences comprises one or more of: number of available seats […]. 
	Sharp teaches “An airline customer will approach a travel agent, or search online from a remote terminal 3010 […] for a preferred airline provider's available flights and seats available on that flight.” (¶ [0587]); “multi-person space comprises two, three, four or more adjacent seats or otherwise adjacent and/or contiguous passenger locations” (¶ [0061]); “receive a journey booking for a multi-person space suitable for accommodating a plurality of passengers during a journey, the booking being for one or more passengers” (¶ [0063]); “a method of reserving vehicle seating […] transmitting a second interrogation instruction signal for interrogating a remote seat bookings database of stored seating information for the availability of one or more adjacent seats in a seating configuration of a vehicle for an event” (¶ 0246]).
	Thus, Sharp teaches a system configured to allow customers to submit a booking request for a multi-person seating space suitable for accommodating the plurality of passengers associated with the booking for the journey, where the system may interrogate a seat booking database for the availability of one or more adjacent seats to satisfy the booking request; equivalent to the one or more seat parameters comprising a number of available seats. 
	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Walker/Reiz/Kadatch/Li with the teachings of Sharp by incorporating the features for receiving a booking request from a user that indicates a number of passengers that would like to be seated together in a multi-person space and querying a seat booking database for flights with an available amount of adjacent seating to 

Claim 11: Claim 11 recites limitations that are substantially similar and analogous to those recited in claim 4. Thus, Claim 11 is rejected for the same reasons and rationale as claim 4 set forth above.
Claim 12: Claim 12 recites limitations that are substantially similar and analogous to those recited in claim 5. Thus, Claim 12 is rejected for the same reasons and rationale as claim 5 set forth above.
Claim 13: Claim 13 recites limitations that are substantially similar and analogous to those recited in claim 6. Thus, Claim 13 is rejected for the same reasons and rationale as claim 6 set forth above.
Claim 18: Claim 18 recites limitations that are substantially similar and analogous to those recited in claim 5. Thus, Claim 18 is rejected for the same reasons and rationale as claim 5 set forth above.
Claim 19: Claim 19 recites limitations that are substantially similar and analogous to those recited in claim 4. Thus, Claim 19 is rejected for the same reasons and rationale as claim 4 set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE G DEL TORO-ORTEGA whose telephone number is (571)272-5319.  The examiner can normally be reached on Monday-Friday 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JORGE G DEL TORO-ORTEGA/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628